      Case: 1:18-cv-03385 Document #: 101 Filed: 04/09/21 Page 1 of 6 PageID #:460




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

    TOMMY R. ORTIZ, an individual,

                                         Plaintiff,

                         v.

    WILLIAM EPPERSON, an individual,
    THOMAS ZUBIK, an individual, RHAVEN
    BARTEE, an individual, BRENDA LEE, an                   Case No. 18 CV 3385
    individual, JANE DOE-MENTAL HEALTH
    TECHNICIAN, an individual, SAMANTHA                     Hon. Edmond E. Chang
    MCDORMAN, an individual, NATHAN
    BOYD, an individual, RALPH CARTER, an
    individual, ALFREDA FLETCHER, an
    individual, LADONALD SCOTT, an
    individual, MICHELLE SANTOS, an
    individual, JOHN DOE-SECURITY GUARD
    1, an individual, and JOHN DOE-SECURITY
    GUARD 2, an individual,

                                      Defendants.


                                    JOINT STATUS REPORT

         Plaintiff Tommy R. Ortiz (“Plaintiff”), by his attorneys, Taft Stettinius & Hollister, LLP,

files this Joint Status Report pursuant to Federal Rules of Civil Procedure 26(f) and 16(b), Local

Rule 26.1, and the Court’s Memorandum Opinion and Order on March 30, 2021, and after

conferring by telephone with counsel for Defendants William Epperson (“Epperson”), Thomas

Zubik (“Zubik”), Ralph Carter (“Carter”), Alfreda Fletcher (“Fletcher”), Samantha McDorman

(“McDorman”), Michelle Santos (“Santos”), LaDonald Scott (“Scott”), and Nathan Boyd

(“Boyd”).1


1
       The following additional defendants have not been served, are not represented by counsel,
and/or have not yet been identified: Rhaven Bartee (“Bartee”), Brenda Lee (“Lee”), Jane Doe-
Mental Health Technician (“Jane Doe”) at the Elgin Mental Health Center (“EMHC”), and two




29207215v3
     Case: 1:18-cv-03385 Document #: 101 Filed: 04/09/21 Page 2 of 6 PageID #:461




1.      The Nature of the Case

        A.      Attorneys of Record:

        For Plaintiff:

        William J. Serritella, Jr. (lead attorney)
        wserritella@taftlaw.com
        Zachary R. Clark
        zclark@taftlaw.com
        Taft Stettinius & Hollister LLP
        111 East Wacker Drive
        Suite 2800
        Chicago, Illinois 60601
        (312) 527-4000

        For Defendants Epperson, Zubik, Carter, Fletcher, McDorman, Santos, Scott, and Boyd:

        Erin Walsh
        ewalsh@atg.state.il.us
        Assistant Attorney General
        General Law Bureau
        100 West Randolph Street, 13th Fl.
        Chicago, Illinois 60601
        (312) 814-6122

        B.      Basis for Federal Jurisdiction: This Court has subject matter jurisdiction pursuant
to 18 U.S.C. §§ 1331 and 1343 because the action arises under 42 U.S.C. § 1983 to redress the
alleged deprivation of rights, privileges, and immunities guaranteed by the First Amendment,
Eighth Amendment, and Fourteenth Amendment of the United States. Venue and personal
jurisdiction are proper in this Court under 28 U.S.C. § 1391.

        C.      Nature of the Claims Asserted: Plaintiff asserts a claim for violations of the Eighth
Amendment against Defendants Bartee, Lee, and Jane Doe. Specifically, Plaintiff alleges that
Bartee, Lee, and Jane Doe denied Plaintiff access to a bathroom on numerous occasions despite
Plaintiff’s repeated requests to use a bathroom, and forced Plaintiff to sit in his own urine and/or
feces on numerous occasions for a significant period of time.

        Plaintiff also asserts a claim for violations of the First Amendment against Defendants,
alleging that Defendants coordinated an unnecessary search of Plaintiff’s person and cell as a result
of Plaintiff’s initiating this action by filing his original complaint with this Court.




John Doe-Security Guards (“John Doe Guards” and sometimes collectively with Epperson, Zubik,
Carter, Fletcher, McDorman, Santos, Scott, Boyd, Bartee, Lee, Jane Doe, “Defendants”) at EMHC.
                                                     2
29207215v3
    Case: 1:18-cv-03385 Document #: 101 Filed: 04/09/21 Page 3 of 6 PageID #:462




        D.      Major Legal and Factual Issues: The major legal and factual issues anticipated in
the case are as follows:

        Factual Issues:

               1.         Whether Defendants Bartee, Lee, and Jane Doe denied Plaintiff access to a
                          bathroom at EMHC;

               2.         Whether Defendants Bartee, Lee, and Jane Doe forced Plaintiff to defecate
                          and urinate on himself;

               3.         Whether Defendants Bartee, Lee, and Jane Doe refused to unlock any
                          bathroom for Plaintiff to clean himself up after being forced to defecate and
                          urinate on himself;

               4.         What statements Defendants made to each other and/or Plaintiff as related
                          to Plaintiff’s bathroom use, Plaintiff’s being forced to defecate and urinate
                          on himself, Plaintiff’s inability to clean himself up after being forced to
                          urinate and defecate on himself, Plaintiff’s filing of his original complaint
                          with this Court, the search of Plaintiff and his cell on or around June 17,
                          2018, and/or the reasons for searching Plaintiff and his cell on or around
                          June 17, 2018;

               5.         Whether Plaintiff suffered from extreme anxiety attacks and feeling
                          depressed, humiliated, demoralized, anxious, and embarrassed by being
                          forced to defecate and/or urinate on himself and sit in his own feces and/or
                          urine;

               6.         Whether Plaintiff experienced humiliation and physical pain as a result of
                          Defendants McDorman’s, Boyd’s, Carter’s, Fletcher’s, Scott’s, Santos’,
                          and the John Doe Guards’ physical search of Plaintiff and his cell on or
                          around June 17, 2018;

               7.         The reasons for Defendants McDorman’s, Boyd’s, Carter’s, Fletcher’s,
                          Scott’s, Santos’, and the John Doe Guards’ physical search of Plaintiff and
                          his cell on or around June 17, 2018; and

               8.         Whether Defendants had knowledge of Plaintiff’s filing his original
                          complaint with this Court prior to the June 17, 2018 search.

        Legal Issues:

               1.         Whether Defendants Bartee, Lee, and Jane Doe denied Plaintiff his rights
                          provided under the Eighth Amendment; and

               2.         Whether Defendants denied Plaintiff his rights provided under the First
                          Amendment.


                                                    3
29207215v3
     Case: 1:18-cv-03385 Document #: 101 Filed: 04/09/21 Page 4 of 6 PageID #:463




        E.     Relief Sought by Plaintiff:

               1.      Enter judgment in Plaintiff’s favor on all Counts;

               2.      Award Plaintiff damages resulting from Defendants’ violations of his
                       rights;

               3.      Award Plaintiff with punitive damages against Defendants;

               4.      Award Plaintiff all of his costs and reasonably attorneys’ fees in this action
                       as authorized by any applicable laws;

               5.      Award Plaintiff with pre- and post-judgment interest at the maximum legal
                       rate and costs; and

               6.      Grant Plaintiff such other relief as may be just and warranted under the
                       circumstances.

2.      Pending Motions and Case Plan

        A.      Status of Service: Defendants Epperson, Zubik, Carter, Fletcher, McDorman,
Santos, Scott, and Boyd have been served and appeared. Plaintiff’s efforts to effectuate service on
Defendant Bartee by working with the U.S. Marshal have been unsuccessful to date, but Plaintiff
will continue to make diligent efforts to effectuate service on Bartee and may request Court
approval to serve Bartee by an alternative method. Plaintiff is attempting to verify that Defendant
Lee has been properly served, and if so, Plaintiff will seek default against Lee. Plaintiff will
attempt to seek the identity of Defendants Jane Doe and the John Doe Guards through discovery.
Defendants Epperson, Zubik, Carter, Fletcher, McDorman, Santos, Scott, and Boyd anticipate
requesting an extension to April 29, 2021, to file an answer to the Third Amended Complaint;
Plaintiff has no objection to this request.

        B.     Pending Motions: There are no pending motions in this case.

        C.     Proposed Discovery Plan:

              i.      The general type of discovery needed: Plaintiff and Defendants Epperson,
Zubik, Carter, Fletcher, McDorman, Santos, Scott, and Boyd anticipate that they will seek both
written discovery and deposition testimony from each other. In addition, Plaintiff has issued third-
party subpoenas and may issue additional subpoenas or otherwise obtain discovery from third
parties.

             ii.       A date for Rule 26(a)(1) disclosures: Plaintiff and Defendants Epperson,
Zubik, Carter, Fletcher, McDorman, Santos, Scott, and Boyd propose May 20, 2021 as the deadline
for Rule 26(a)(1) disclosures.

            iii.       A date to issue the first-set of written discovery requests: Plaintiff and
Defendants Epperson, Zubik, Carter, Fletcher, McDorman, Santos, Scott, and Boyd propose June
10, 2021 as the deadline for the issuance of the first-set of written discovery requests.

                                                 4
29207215v3
     Case: 1:18-cv-03385 Document #: 101 Filed: 04/09/21 Page 5 of 6 PageID #:464




             iv.        A fact discovery completion date: Based on lead counsels’ scheduled time
out of the office over the next several months and the number of parties in this case, Plaintiff and
Defendants Epperson, Zubik, Carter, Fletcher, McDorman, Santos, Scott, and Boyd propose April
30, 2022, as the fact discovery completion date.

              v.     Expert discovery: At this time, Plaintiff and Defendants Epperson, Zubik,
Carter, Fletcher, McDorman, Santos, Scott, and Boyd do not believe that expert discovery will be
needed in this case.

             vi.        A date of filing dispositive motions: Plaintiff and Defendants Epperson,
Zubik, Carter, Fletcher, McDorman, Santos, Scott, and Boyd propose June 30, 2022, as the
deadline for filing dispositive motions.

         D.     Jury Trial and Probable Length of Trial: Plaintiff requests a jury trial, and Plaintiff
and Defendants Epperson, Zubik, Carter, Fletcher, McDorman, Santos, Scott, and Boyd estimate
that a trial may last five days.

       E.    Service of Pleadings and Other Papers by Electronic Means Under Federal Rule of
Civil Procedure 5(b)(2)(E): Plaintiff and Defendants Epperson, Zubik, Carter, Fletcher,
McDorman, Santos, Scott, and Boyd agree to service of pleadings and other papers by electronic
means under Federal Rule of Civil Procedure 5(b)(2)(E) and email.

3.      Consent to Proceed Before a Magistrate Judge

        Plaintiff and Defendants Epperson, Zubik, Carter, Fletcher, McDorman, Santos, Scott, and
Boyd do not consent unanimously to proceed before a magistrate judge for all purposes, including
entry of final judgment.

4.      Status of Settlement Discussions

        Plaintiff and Defendants Epperson, Zubik, Carter, Fletcher, McDorman, Santos, Scott, and
Boyd have not yet had any settlement discussions and do not request a settlement conference at
this time.




                                                  5
29207215v3
      Case: 1:18-cv-03385 Document #: 101 Filed: 04/09/21 Page 6 of 6 PageID #:465




Dated: April 9, 2021                            Respectfully submitted,

/s/     Erin Walsh                              /s/    Zachary R. Clark

Erin Walsh                                      William J. Serritella, Jr.
Assistant Attorney General                      wserritella@taftlaw.com
General Law Bureau                              Zachary R. Clark
100 West Randolph Street, 13th Fl.              zclark@taftlaw.com
Chicago, Illinois 60601                         TAFT STETTINIUS & HOLLISTER LLP
(312) 814-6122                                  111 E. Wacker Drive
ewalsh@atg.state.il.us                          Suite 2800
                                                Chicago, Illinois 60601
Attorney for Defendants William Epperson,       Tel: (312) 527-4000
Thomas Zubik, Ralph Carter, Michelle            Fax: (312) 527-4011
Santos, Alfreda Fletcher, Samantha
McDorman, LaDonald Scott, and Nathan            Attorneys for Plaintiff Tommy R. Ortiz
Boyd




                                            6
29207215v3
